DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claim 26 and the cancellation of claims 30 & 33 – 34.

Allowable Subject Matter
Claims 26, 31 – 32, & 35 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed in the non-final office action of January 16, 2020, the closest prior art (Campbell et al.) teaches 3D printing of multiple 2D thin layers, resulting in a scaffold structure.  However, Campbell et al. fail to teach the substrate (base) is formed of the first polymeric material and formed by the process of pouring a precursor of the first polymer material into a mold.
Additionally, Turner et al. (U.S. Patent No. 6,331,578 B1) teach interpenetrating polymer networks of an entangled scaffold of hydrophobic and hydrophilic polymers.  However, Turner et al. fail to teach preparing the base with a first polymeric material, printing a plurality of 2D network structure with first polymeric material so as to form the 
Furthermore, Remenschneider et al. teach an entangled scaffold (network) of hydrogel and silicone formed with a 3D printer. However, Remenschneider et al. fail to teach preparing the base with a first polymeric material, printing a plurality of 2D network structure with first polymeric material to form the first 3D network on the base, and curing the base and the first 3D network simultaneously.
Rolland et al. (WO 2015/200189 A1) teach a three-dimensional object comprising an entangled polymer network of first and second polymer. However, Rolland et al. fail to teach the hybrid polymer structure formed by providing a distinct first polymeric layer of first polymeric material with the first three-dimensional network, and a second polymeric layer of second polymeric material with the second three-dimensional network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781